t c memo united_states tax_court jay rosenthal petitioner v commissioner of internal revenue respondent docket no 28214-12l filed date steven ray mather for petitioner mindy s meigs for respondent memorandum findings_of_fact and opinion vasquez judge this case arises from a petition for judicial review filed in response to notices of determination concerning collection action s under sec_6320 and or with respect to petitioner’s federal_income_tax unless otherwise indicated all section references are to the internal continued liabilities for and the issue remaining for decision is whether respondent abused his discretion in sustaining the proposed levies for and and the notice_of_federal_tax_lien filing for and findings_of_fact i background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time petitioner filed his petition he was a resident of california on date petitioner filed hi sec_2001 federal_income_tax return and paid the tax_shown_on_the_return on date the internal_revenue_service irs assessed statutory interest and additions to tax for petitioner did not file a federal_income_tax return for or consequently the irs prepared substitutes for returns for both years pursuant to sec_6020 on date the irs mailed separate notices of deficiency continued revenue code code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure after trial petitioner’s tax_liability was paid in full through an offset of an overpayment from a subsequent year on date respondent filed a motion to dismiss as to the taxable_year on the ground of mootness we granted respondent’s motion on date for and to petitioner’s last_known_address petitioner did not file a petition with the court contesting the deficiency determinations and on date the irs assessed the tax and additions to tax for and ii petitioner’s collection_due_process cdp appeal a levy and lien notices petitioner had unpaid tax_liabilities for and on date the irs mailed petitioner a letter final notice_of_intent_to_levy and notice of your right to a hearing first levy notice with respect to his outstanding income_tax_liability for on date the irs mailed petitioner a letter second levy notice with respect to his outstanding income_tax liabilities for and on date the irs mailed petitioner a letter notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 nftl with respect to his outstanding income_tax liabilities for and on date petitioner’s representative james keating submitted a form request for a collection_due_process or equivalent_hearing in response to the first levy notice on date mr keating submitted a form mr keating held a power_of_attorney for petitioner and represented petitioner during the appeals process in response to the second levy notice on date mr keating submitted a form in response to the nftl on the various forms mr keating indicated that petitioner was interested in submitting a collection alternative mr keating also stated that petitioner suffered from physical and psychological ailments which prevented him from effectively interacting with his representatives b kentucky appeals_office on date settlement officer natalie krueger of the covington kentucky appeals_office mailed petitioner a letter stating that appeals had received his request for a cdp hearing and scheduling a telephone cdp hearing for date in the letter settlement officer krueger stated that she could consider collection alternatives such as an installment_agreement or an offer-in- compromise oic only if petitioner provided a completed form 433-a collection information statement for wage earners and self-employed individuals and a signed federal_income_tax return for which had not been filed settlement officer krueger instructed petitioner to submit the listed items by date petitioner did not submit the requested information the letter also stated that petitioner needed to file all unfiled tax returns even though only the tax_return was requested specifically instead on date the day before the scheduled cdp hearing mr keating telephoned settlement officer krueger and requested an extension of time to submit the requested information because petitioner suffered from various mental and physical conditions including diabetes severe anxiety and agoraphobia mr keating also requested that the case be transferred to the appeals_office in los angeles california for a face-to-face hearing settlement officer krueger rescheduled the telephone cdp hearing to date and extended the time to submit the requested information to date on date settlement officer krueger received a letter from mr keating enclosing a partially completed form 433-a a copy of petitioner’s wage and income transcript for and a cover memo again requesting that the case be transferred to the appeals_office in los angeles california for a face-to-face hearing according to the form 433-a petitioner owned a condominium an automobile two morgan stanley accounts two wells fargo accounts furniture and a piano the form 433-a showed that petitioner had assets in excess of his tax_liabilities petitioner did not submit a tax_return petitioner did not provide his income and expense information on the form 433-a c california appeals_office on date settlement officer krueger transferred the case to the appeals_office in los angeles california for a face-to-face hearing on date all three transferred cdp hearing requests were assigned to settlement officer nathan august on date settlement officer august mailed petitioner a letter scheduling a face-to-face hearing for date in the letter settlement officer august instructed petitioner to submit the following items by date signed tax returns for tax years and which had not been filed copies of bank statements for the prior six months a copy of petitioner’s latest morgan stanley account statement documentation concerning petitioner’s inheritance and a copy of the deed transferring title in the condominium to petitioner’s name petitioner did not submit the requested information on date a face-to-face cdp hearing was held between mr keating and settlement officer august petitioner did not attend the hearing at the hearing mr keating appeared without any of the requested financial after settlement officer august received petitioner’s case file he reviewed it and became aware of petitioner’s mental and physical health claims information except a copy of the rosenthal family_trust document mr keating also brought a letter to the hearing from petitioner’s psychologist dr bethany marshall stating that petitioner’s mental health problems had interfered significantly with his ability to file taxes to cooperate with his current tax preparer and to provide documents required to prepare tax returns because petitioner had assets in excess of his tax_liabilities but needed to retain sufficient funds to pay medical_expenses mr keating orally proposed an effective tax_administration oic settlement officer august rejected the oral proposal because petitioner was not in filing compliance mr keating informed settlement officer august that he continued to have difficulty communicating with petitioner and had been unsuccessful despite repeated attempts in getting petitioner to file his delinquent tax returns mr keating requested a one-month extension of time to file the delinquent tax returns after considering several factors including petitioner’s severe mental health problems and his failure to submit sufficient financial information or delinquent tax returns settlement officer august determined that any further extension of time would not be productive he therefore denied mr keating’s request for an extension on date mr keating telephoned carleen powers settlement officer august’s manager and again requested an extension ms powers agreed with settlement officer august’s decision and denied the request throughout the course of the cdp hearing petitioner did not submit a written proposal for a collection alternative on date the irs issued petitioner three notices of determination concerning collection action s under sec_6320 and or determination notices sustaining the lien and levy action at issue on date petitioner timely petitioned this court for review of the determination notices i statutory framework opinion sec_6321 imposes a lien in favor of the united_states on all property and rights to property of a taxpayer liable for tax when a demand for payment of the tax has been made and the taxpayer fails to pay the tax sec_6320 provides the determination notices state that appeals verified that the requirements of all applicable law and administrative procedure were met and determined that the nftl filing and proposed levy action appropriately balanced the need for efficient collection_of_taxes with petitioner’s concern that these collection actions be no more intrusive than necessary that the secretary shall furnish the taxpayer with an nftl within five business days after the notice of lien is filed sec_6331 authorizes the secretary to levy upon property and property rights of a taxpayer liable for tax if the taxpayer fails to pay the tax within days after notice_and_demand for payment is made sec_6330 provides that no levy may be made on any property or right to property of any person unless the secretary has notified such person in writing of the right to a hearing before the levy is made if a taxpayer requests a hearing in response to an nftl or a notice_of_levy pursuant to sec_6320 or sec_6330 a hearing shall be held before an impartial officer_or_employee of appeals sec_6320 b the hearing under sec_6320 generally shall be conducted in a manner consistent with the procedures set forth in sec_6330 d and e sec_6320 at the hearing the taxpayer may raise any relevant issue including appropriate spousal defenses challenges to the appropriateness of the collection action and collection alternatives sec_6330 in addition to considering issues raised by the taxpayer under sec_6330 the appeals officer must verify that the requirements of any applicable law or administrative procedure have been met sec_6330 a taxpayer is precluded from contesting the existence or amount of the underlying tax_liability unless the taxpayer did not receive a notice_of_deficiency for the liability in question or did not otherwise have an earlier opportunity to dispute the liability sec_6330 see also 114_tc_604 the phrase underlying tax_liability includes the tax_deficiency additions to tax and statutory interest 115_tc_329 following a hearing appeals must determine whether to sustain the filing of the lien and whether proceeding with the proposed levy is appropriate in making that determination appeals is required to take into consideration the verification required by sec_6330 relevant issues raised by the taxpayer and whether the proposed lien or levy action appropriately balances the need for efficient collection_of_taxes with the taxpayer’s concerns regarding the intrusiveness of the proposed collection action sec_6330 ii standard of review sec_6330 grants this court jurisdiction to review appeals’ determination in connection with a collection hearing petitioner argues that we should apply a de novo standard of review to all procedural matters including issues concerning the conduct of the cdp hearing respondent argues that we should apply an abuse_of_discretion standard of review although sec_6330 does not prescribe the standard of review that the court is to apply in reviewing the commissioner’s administrative determinations we have stated that where the validity of the underlying tax_liability is properly at issue the court will review the matter de novo sego v commissioner t c pincite 114_tc_176 where the validity of the underlying tax_liability is not properly at issue however the court will review the commissioner’s administrative determination for abuse_of_discretion sego v commissioner t c pincite goza v commissioner t c pincite petitioner does not dispute the existence or amounts of the underlying tax_liabilities accordingly we review respondent’s sustaining the proposed collection actions for abuse_of_discretion appeals abuses its discretion if it acts arbitrarily capriciously or without sound basis in fact or law 112_tc_19 see also tinnerman v commissioner tcmemo_2010_150 aff’d 448_fedappx_73 d c cir acting without a sound basis in fact or law means that an agency such as the irs makes an error of law or rests its determination on a clearly erroneous finding of fact or ‘applies the correct law to facts which are not clearly erroneous but rules in an irrational manner ’ 249_f3d_1121 9th cir citations omitted quoting 85_f3d_1400 9th cir see also 496_us_384 a taxpayer generally bears the burden of proving abuse_of_discretion rule a titsworth v commissioner tcmemo_2012_12 iii determination to proceed with collection petitioner asserts two theories to argue that respondent abused his discretion petitioner first attacks respondent’s decision to deny his date request for more time to submit the requested information petitioner argues that respondent in refusing to grant the extension request improperly and prematurely terminated the hearing petitioner next attacks respondent’s decision to reject collection alternatives petitioner argues that respondent was statutorily required under sec_6330 to consider collection alternatives we address each theory in turn a respondent’s decision to terminate petitioner’s hearing was not an abuse_of_discretion an appeals officer’s unreasonable denial of a request for more time to submit financial information or other evidence may be an abuse_of_discretion see shanley v commissioner tcmemo_2009_17 the reasonableness of a request for more time and the reasonableness of a denial of such a request will depend on the particular facts of the case dinino v commissioner tcmemo_2009_284 additionally the appeals officer’s denial of the request should be viewed in context morlino v commissioner tcmemo_2005_203 petitioner argues that respondent’s refusal to grant the request for more time to submit the information was unreasonable and arbitrary because respondent failed to take into account petitioner’s mental condition petitioner asserts that his mental condition precluded him from effectively assisting mr keating in the cdp hearing as a consequence petitioner argues that he should not be subject_to the same rigid deadlines as other taxpayers respondent argues that the denial of the request was reasonable in the light of among other things petitioner’s failure to meet deadlines his history of noncompliance and respondent’s previous deadline extensions and accommodations in other words respondent argues that under all of the facts and circumstances petitioner was given ample time to submit the requested information on the facts of this case we find that respondent’s decision was reasonable and that therefore there was no abuse_of_discretion in denying petitioner’s date request for more time to submit the requested information first at petitioner’s request respondent rescheduled the telephone cdp hearing from date to date and transferred the case to the appeals_office in los angeles california for a face-to-face hearing even though petitioner had not submitted the requested financial information or filed the requested delinquent tax returns second respondent’s approach was not inconsistent with irs guidelines there is no requirement that the commissioner wait a certain amount of time before making a determination as to a proposed levy gazi v commissioner tcmemo_2007_342 94_tcm_474 see also sec_301 e q a-e9 proced admin regs appeals will however attempt to conduct a cdp hearing and issue a notice_of_determination as expeditiously as possible under the circumstances sec_301_6330-1 q a-e9 proced admin regs third we disagree that respondent improperly and prematurely terminated petitioner’s hearing ignoring the fact that petitioner was suffering from mental health problems the record shows that respondent in making his determination took into account petitioner’s mental health problems in fact respondent contrary to petitioner’s argument on brief the date face-to- face hearing was not the first time that settlement officer august became aware of continued expended extra effort in an attempt to accommodate petitioner’s mental illness and to ensure he had adequate time to submit the requested information for example respondent transferred the case to the appeals_office in los angeles california for a face-to-face hearing when similarly situated taxpayers-- ie taxpayers who are not in filing compliance--generally would not have received such a hearing see sec_301_6330-1 q a-d8 proced admin regs respondent also gave petitioner multiple opportunities and extensions of time to submit the requested information before he closed the file furthermore by the time petitioner made the date final extension request more than five months had passed since respondent had sent petitioner the first letter dated date requesting supporting information no statutory or regulatory provision requires that taxpayers be afforded unlimited opportunities to supplement the administrative record roman v commissioner tcmemo_2004_20 the statute requires only that a taxpayer be given a reasonable chance to be heard before the issuance of a notice_of_determination id continued petitioner’s mental health problems as reflected in the case history entries by date settlement officer august was aware of them in addition settlement officer august credibly testified at trial that in making his determination he took them into account b respondent’s decision to reject collection alternatives was not an abuse_of_discretion petitioner also argues that even if respondent did not abuse his discretion by denying the request for more time respondent abused his discretion by failing to consider collection alternatives and that respondent was statutorily required under sec_6330 to consider collection alternatives respondent argues that petitioner was ineligible for a collection alternative because he failed to provide the required forms and information it is not an abuse_of_discretion for the appeals_office to reject collection alternatives and sustain a proposed collection action on the basis of the failure of a taxpayer to submit requested financial information or to achieve current compliance with filing obligations see eg 129_tc_107 taylor v commissioner tcmemo_2009_27 roman v commissioner tcmemo_2004_20 additionally it is not an abuse_of_discretion for the appeals_office to decline to consider a collection alternative where no written proposal is ever placed before the reviewing officer see 138_tc_228 124_tc_69 petitioner never made a concrete proposal in writing for a collection alternative never provided the requested financial information and never filed the requested delinquent tax returns for and any one of these failures justified respondent’s determination not to allow a collection alternative we are not unsympathetic to petitioner’s position we also realize that the statutory requirements may seem to work harsh results to taxpayers such as petitioner who suffer from mental illness however our role in this proceeding is limited by the express provisions of sec_6330 that govern a taxpayer’s challenges to collection action the record here does not show that respondent acted in a manner that was arbitrary capricious or without sound basis in fact or law the record in fact shows that respondent expended extra effort to accommodate petitioner’s mental illness accordingly we hold that respondent did not abuse his discretion by terminating petitioner’s cdp hearing and rejecting collection alternatives that were never submitted in writing respondent’s determination to proceed with collection is sustained in reaching our holding we have considered all arguments made and to the extent not mentioned we consider them irrelevant moot or without merit to reflect the foregoing decision will be entered for respondent
